



COURT OF APPEAL FOR ONTARIO

CITATION: McAteer v. Canada (Attorney General), 2014 ONCA 578

DATE: 20140813

DOCKET: C57775

Weiler, Lauwers and Pardu JJ.A.

BETWEEN

Michael McAteer, Simone E.A. Topey and Dror
    Bar-Natan

Applicants
    (Appellants/

Respondents by way of cross-appeal)

and

The Attorney General of Canada

Respondent
    (Respondent/

Appellant by way of cross-appeal)

Peter Rosenthal, Selwyn Pieters and Reni Chang, for the
    appellants

Kristina Dragaitis and Sharon Guthrie, for the
    respondent

Heard: April 8, 2014

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated September 20, 2013, with reasons
    reported at 2013 ONSC 5895, 117 O.R. (3d) 353.

Weiler J.A.:



Table of
    Contents

I.

OVERVIEW
..
3

II.

THE
    OATH AND HISTORY OF THE PROCEEDINGS
.
6

1.

The
    appellants
.
6

2.

Prior
    Roach decisions
.
7

3.

The
    history of the present application
.
8

III.

THE
    ISSUES AND STANDARD OF REVIEW
..
10

IV.

DISCUSSION
    OF THE MEANING OF THE OATH
.
11

1.

The
    appellants argument as to the meaning of the oath
.
11

2.

A
    purposive approach to interpretation is required
.
12

a.

Historical
    perspective on the oath to the Queen
.
14

3.

The
    interpretation given to a statutory provision must produce harmony  both within
    the statute itself and in legislation dealing with the same ................ subject
    matter

23

4.

Conclusion
    regarding the interpretation of the oath
.
25

V.

THE
CHARTER
CLAIMS
.
26

1.

Freedom
    of expression
.
26

a.

The
    method for analyzing the appellants rights under s. 2(b)

28

i.

The
    oath is expression but its purpose is not to control expression
.
29

ii.

Is
    the effect of the oath to control expression, and if so, is that effect  worthy
    of constitutional disapprobation?
.
30

b.

Conclusion
    on s. 2(b)

34

2.

Limitation
    on the appellants freedom of expression is justified under s. 1  of the
Charter

36

3.

Freedom
    of religion and freedom of conscience
.
41

4.

Equality
    rights
.
47

VI.

CONCLUSION
    & DISPOSITION
.
50

I.

overview

[1]

Permanent residents of Canada over 14 years old who wish to become
    Canadian citizens are required to swear an oath or make an affirmation
[1]
: see
Citizenship
    Act
, R.S.C. 1985, c. C-29 (the Act) s. 3(1)(c). Subject to limited
    discretionary exceptions, s. 12(3) of the Act provides that a certificate of
    citizenship issued by the Minister of Citizenship and Immigration does not
    become effective until the oath is taken. Section 24 of the Act requires a
    person to take the oath in the form set out in the Schedule to the Act as
    follows:

I swear (or affirm) that I will be faithful and bear true
    allegiance to Her Majesty Queen Elizabeth the Second, Queen of Canada, Her
    Heirs and Successors, and that I will faithfully observe the laws of Canada and
    fulfil my duties as a Canadian citizen.

[2]

The appellants object to the following portion of the oath: I will be
    faithful and bear true allegiance to Her Majesty Queen Elizabeth the Second,
    Queen of Canada, Her Heirs and Successors.

[3]

The appellants assert that the requirement in the
Act
to swear or affirm allegiance to the
    Queen in order to become a Canadian citizen is a violation of their rights
    under ss. 2(a) (freedom of conscience and religion), 2(b) (freedom of
    expression), and 15(1) (equality) of the
Charter of Rights and Freedoms
.
    They submit that the government cannot justify any such violation as a
    reasonable limit in a free and democratic society under s. 1. If
    successful, they seek a declaration making the impugned portion of the
    citizenship oath optional.

[4]

The application judge dismissed the appellants application. He held
    that the requirement to swear an oath to the Queen did not violate their
    freedom of religion or equality rights and, although he found that there was a
    violation of the appellants right to freedom of expression, he held it was
    justified under s. 1 of the
Charter
.

[5]

The appellants appeal the dismissal of their application and the
    respondent, the Attorney General of Canada, cross-appeals the finding that the
    oath violates the appellants right to freedom of expression.

[6]

For the reasons that follow I would dismiss the appeal and allow the
    cross-appeal. The appellants arguments are based on a literal plain meaning
    interpretation of the oath to the Queen in her personal capacity. Adopting the
    purposive approach to interpretation mandated by the Supreme Court of Canada,
    leads to the conclusion that their interpretation is incorrect because it is
    inconsistent with the history, purpose and intention behind the oath. The oath
    in the Act is remarkably similar to the oath required of members of Parliament
    and the Senate under
The Constitution Act,
1867. In that oath, the
    reference to the Queen is symbolic of our form of government and the unwritten
    constitutional principle of democracy. The harmonization principle of
    interpretation leads to the conclusion that the oath in the
Act
should
    be given the same meaning.

[7]

The appellants incorrect interpretation of the meaning of the oath
    cannot be used as the basis for a finding of unconstitutionality. The approach
    to analyzing claims under s. 2(b) was set out by the Supreme Court in
Irwin
    Toy Ltd. v. Quebec (Attorney General)
, [1989] 1 S.C.R. 927, and requires
    the court to determine: 1) whether what is in issue is expression; 2) whether the
    purpose is to compel expression; and 3) whether there is an effect on
    expression that warrants constitutional disapprobation. Applying this approach,
    there is no issue that the oath is expression. I hold that the purpose of the
    oath is not to compel expression but to obtain a commitment to our form of
    government from those wishing to become Canadian citizens. Although the oath
    has an effect on the appellants freedom of expression, constitutional disapprobation
    is not warranted. Thus, there is no violation of the appellants freedom of
    expression. In the alternative, if there is a violation or the appellants
    right to freedom of expression, it is justified under s. 1 of the
Charter.
There
    is no violation of the appellants right to freedom of religion and freedom of
    conscience because the oath is secular and is not an oath to the Queen in her
    personal capacity but to our form of government of which the Queen is a symbol.
    Nor is the oath a violation of the appellants equality rights when the correct
    approach to statutory interpretation is applied.

II.

The oath and History of the proceedings

1.

The appellants

[8]

Mr. Charles Roach, who initiated the present application and passed away
    in October 2012, was a committed republican who believed that to swear fealty
    to a hereditary monarch would violate his belief in the equality of human
    beings and his opposition to racial hierarchies. The appellant Mr. Michael McAteer
    is a committed republican who deposes that taking an oath of allegiance to a
    hereditary monarch who lives abroad would violate [his] conscience, be a
    betrayal of [his] republican heritage and impede [his] activities in support of
    ending the monarchy in Canada. He further deposes that taking an oath to the
    Queen perpetuates a class system and is anachronistic, discriminatory and not
    in keeping with his beliefs of egalitarianism and democracy. Similarly, the
    appellant Mr. Dror Bar-Natan states that the oath would violate his conscience
    because it is a symbol of a class system.

[9]

The appellant Ms. Simone Topey is a Rastafarian who regards the Queen as
    the head of Babylon. She deposes that it would violate her religious beliefs to
    take any kind of oath to the Queen. She further deposes that on account of the
    oath, she would feel bound to refrain from participating in anti-monarchist
    movements. The evidence of Mr. Howard Gomberg, a former plaintiff in these
    proceedings, is that taking an oath to any human being is contrary to his
    conception of Judaism.

[10]

In
    these reasons, I will, for the most part, not refer to the individual
    appellants but refer to them as a group, the appellants.

2.

Prior
Roach
decisions


[11]

This
    is not the first time that Mr. Roach has advanced a claim that the oath of
    citizenship violates his
Charter
rights. In
Roach v. Canada (Minister
    of State for Multiculturalism and Culture)
, [1992] 2 F.C. 173 (T.D.),
    Joyal J. upheld the prothonotarys decision striking out Mr. Roachs claim that
    the oath of citizenship violated his right to freedom of religion, freedom of
    expression, and was contrary to his equality rights under s. 15 of the
Charter
 the very claims advanced here.
[2]


[12]

Mr.
    Roachs further appeal to the Federal Court of Appeal was dismissed by
    MacGuigan J.A. on behalf of himself and McDonald J.A., with Linden J.A.
    dissenting in part: [1994] 2 F.C. 406 (C.A.), leave to appeal to S.C.C. denied
    by a three-member panel of the F.C.A., 113 D.L.R. (4th) 67n.

[13]

In
    his reasons, MacGuigan J.A. noted that the monarch as Head of State is
    recognized in s. 9 of the
Constitution Act, 1867
. However, because
    Canada is a constitutional monarchy, the Queen does not rule personally;
    rather, the Queen can be said to reign by constitutional convention, through
    the advice of ministers. He found that taking an oath to the Queen in no way
    infringed on freedom of expression or freedom of religion. He concluded, at pp.
    415-16:

Not only are the
    consequences [of swearing an oath of allegiance to the Queen] as a whole not
    contrary to the Constitution, but it would hardly be too much to say that they
    are the Constitution.
They express a solemn intention to adhere to
    the symbolic keystone of the Canadian Constitution as it has been and is, thus
    pledging an acceptance of the whole of our Constitution and national life. The
    appellant can hardly be heard to complain that, in order to become a Canadian
    citizen, he has to express agreement with the fundamental structure of our
    country as it is.

[14]

Dissenting
    in part, Linden J.A. held that it was not plain and obvious that Mr. Roach
    could not succeed in his claims under ss. 2(b), 2(c), and 15(1) of the
Charter
.
    He therefore would have allowed the claim to proceed on these bases.

3.

The history of the present application

[15]

The
    present application was initiated as an application under the
Class
    Proceedings Act, 1992
, S.O. 1992, c. 6., for a remedy under the
Canadian
    Charter of Rights and Freedoms
pursuant to rule 14.05(3)(g.1) of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194.

[16]

The
    respondent moved to strike out or stay the application on three grounds:

1. There was no reasonable cause of
    action;

2. The proposed action was an abuse of
    process because the Federal Court of Canada had already disposed of the issue;
    and

3. In the alternative, the Federal
    Court of Canada was the more appropriate forum.

[17]

The
    motion judge, Belobaba J., dismissed the motion. First, having regard to the
    fact that the Crown did not press the point that the claim was completely
    unmeritorious during oral argument, and taking into consideration the dissent
    of Linden J.A. in the Federal Court of Appeal, he held that the claim disclosed
    a reasonable cause of action. Second, he rejected the argument that the
    application was an abuse of process partly on the basis that under the
Class
    Proceedings Act
, there could be dozens or hundreds of class members, the evidence
    would be different, and, having regard to the more than fifteen years that had
    passed since the prior proceeding, the
Charter
arguments would be
    different or at least more refined. Third, although the application concerned a
    challenge to the
Citizenship Act
, he held the application did not
    raise issues within the particular expertise of the Federal Court of Canada but
    was a straightforward constitutional challenge to a provision of a federal law.

[18]

The
    respondents attempts to overturn the decision of Belobaba J. were unsuccessful.
    Leave to appeal to the Divisional Court was refused: 230 O.A.C. 83. An appeal
    to this court was dismissed: 2008 ONCA 124, [2008] O.J. No. 584.

[19]

In
    2009, Mr. Roach moved to certify the class proceeding:
Roach v. Canada (Attorney
    General)
(2009), 74 C.P.C. (6th) 22. Cullity J. refused the motion and
    directed that an individual proceeding for declaratory relief would be a
    preferable procedure for resolving the common issues.

[20]

The
    appellants then brought their
Charter
challenge in the present
    application, which came before Morgan J. The application judge concluded that
    although there was a violation of s. 2(b), it was saved under s. 1. He found that
    there was no violation of s. 2(a) or s. 15. In reaching these conclusions, the
    application judge carefully considered the evolution of the Queens role as
    Head of State and the history of the oath. I will refer to his reasons on each
    of the
Charter
issues in greater detail as part of my analysis of the
    issues on appeal.

III.

The issues and standard of review

[21]

The
    four issues raised by the parties on this appeal are:

1.

Does the oath
    violate freedom of expression under s. 2(b)?

2.

Does the oath
    violate freedom of conscience or religion under s. 2(a)?

3.

Does the oath
    violate the right to equality under s. 15(1)?

4.

If there are
Charter
violations, are they saved under s. 1?

[22]

The
    standard of review is correctness.

IV.

discussion
    of the meaning of the oath

[23]

Both
    before the application judge and on appeal, much of the argument focused on the
    meaning of the oath. As the meaning of the oath is central to the proper
    analysis of the appellants
Charter
claims, I will consider this
    question before turning to the main issues raised by the appeal and
    cross-appeal.

1.

The appellants argument as to the meaning of the oath


[24]

The
    appellants submit that the plain meaning of the words Her Majesty Queen
    Elizabeth the Second, Queen of Canada, Her Heirs and Successors expresses
    allegiance to the Queen as an individual. They claim that the notion of
    personal fidelity to this foreign monarch is antiquated, undemocratic and
    elitist in that it perpetuates hereditary privilege and is contrary to their
    conception of equality. For similar reasons, they object to pledging allegiance
    to the Queens heirs and successors, even if those successors prove to be
    benevolent rulers or never become head of state at all.

[25]

They
    assert that the requirement that the Queen be Anglican makes the oath supportive
    of one religion to the exclusion of all others, and that they are constrained
    by their religious or conscientious beliefs from swearing an oath to any person
    or to a foreign monarch. They further submit that the oath is antithetical to
    minorities identities and rights and is a divisive message forced into the
    mouths of those wishing to become Canadians. The appellants also assert that
    the oath is political belief discrimination under s. 15 of the
Charter
and that it discriminates against them on account of their non-citizen status,
    place of national origin and religious beliefs.

[26]

The
    appellants have sworn affidavits attesting to their subjective interpretations
    of the oath.

They assert that if they took the oath, they would feel
    constrained from advancing their goal of abolishing Canadas constitutional monarchy
    in favour of a republic.

[27]

If
    the appellants interpretation of the meaning of the oath to the Queen is
    accepted, it will go a long way towards holding that their
Charter
rights have been violated. If, on the other hand, the court rejects the
    appellants interpretation, as did the application judge, the opposite
    conclusion is equally true.

2.

A purposive approach to interpretation is required


[28]

The
    appellants take a plain-meaning approach to interpretation. At the same time,
    they fairly acknowledge that some courts have suggested that this is not the
    correct approach.

The current state of
    the law recognizes that meaning flows at least partly from context and that a
    statutes purpose is an integral element of that context: see Pierre-André Côté,
The Interpretation of Legislation in Canada
,

3
rd
ed. (Scarborough: Carswell, 2000), at p. 387.

[29]

The
    question as to how a statutory provision should be interpreted has been
    answered definitively by the Supreme Court of Canada. On numerous occasions the
    court has adopted the approach to statutory interpretation espoused by E.A.
    Dreidger as the only approach, namely:

[T]he words of an Act are to be read in their entire context
    and in their grammatical and ordinary sense harmoniously with the scheme of the
    Act, the object of the Act, and the intention of Parliament.

See
Rizzo and Rizzo Shoes Ltd. (Re),
[1998] 1
    S.C.R. 27, at para. 21;
Re Canada 3000 Inc.; Inter-Canadian (1991) Inc.
    (Trustee of)
, 2006 SCC 24, [2006] 1 S.C.R. 865, at para. 36;
Tsilhqotin
    Nation v. British Columbia
, 2014 SCC 44, [2014] S.C.J. No. 44, at para.
    108.

[30]

Recently,
    when the Supreme Court of Canada adopted the plain meaning of the text in the
Reference re Supreme Court Act
,
ss. 5 and 6
, 2014 SCC 21,
    [2014] S.C.J. No. 21, it did so because the majoritys opinion was that the underlying
    purpose of s. 6 was consistent with the plain meaning of the text. The majority
    held, at para. 48:

Section 6 reflects the historical compromise that led to the
    creation of the Supreme Court. Just as the protection of minority language,
    religion and education rights were central considerations in the negotiations
    leading up to Confederation, the protection of Quebec through a minimum number
    of Quebec judges was central to the creation of this Court. A purposive
    interpretation of s. 6 must be informed by and not undermine that compromise.
    [Citations omitted.]

[31]

As
    this statement indicates, in determining the intention of Parliament, the
    history that led to the creation of the provision informs a purposive approach
    to interpretation. Further, in determining parliamentary intent, courts are
    reluctant to accept interpretations that violate the notions of rationality,
    coherence, fairness or other legal norms: Ruth Sullivan,
Sullivan on the
    Construction of Statutes
, 5
th
ed. (Markham: LexisNexis, 2008),
    at p. 8.

[32]

A
    plain-meaning approach to interpretation is inappropriate because it fails to
    recognize the history and the context in which the oath exists in this country.
    As I will discuss, these factors point to a much different understanding of the
    oath than the one advanced by the appellants and leads to the conclusion that
    their interpretation is inconsistent with the history, purpose and intention
    behind the oath.

a.

Historical perspective on the oath to the Queen

[33]

The
    appellants argue that the Queen is a symbol of hereditary privilege that
    connotes British ethnic dominance in Canada and is antithetical to minorities
    rights.

[34]

The
    application judge observed that the appellants objections to the oath are
    borne out of their insistence on a plain-meaning interpretation that is
    divorced from Canadas history and evolution as a nation. I agree. The history
    of the Crown and its role in Canada, outlined below, supports the application
    judges conclusion.

[35]

British
    rule was cemented on September 8, 1760, when Governor Vaudreuil surrendered New
    France to a British invasion force by the Articles of Capitulation. Until a
    definitive treaty was signed, New France was under military occupation and
    rule. The definitive treaty, the Treaty of Paris, was signed three years later
    in 1763 between England, France and Spain.

[36]

Steps
    towards democratization soon began. The Royal Proclamation of 1763 gave the
    colonies the power to summon a General Assembly and gave the representatives of
    the people the power to make laws for the public peace, welfare and good
    government of the colony. In the meantime, all persons inhabiting the colonies
    were governed by the laws of England. The laws of England at the time required
    persons not born in Great Britain to swear an oath of allegiance to the King
    that contained specific provisions rejecting the Catholic faith. The oath was
    required before these individuals could obtain the privileges of British
    subjects, such as the right to vote and to hold office.

[37]

An
    imperial statute, the
Quebec Act, 1774
, 14 Geo. III, c. 83, replaced
    the oath of allegiance with one that no longer made reference to the Protestant
    faith. Thus, the oath in the
Quebec Act
was a compromise that
    recognized the religious freedom of French Canadians.

[38]

A
    few decades later, the loyalists came to Canada out of a desire to remain
    loyal to the Crown after the American Revolution. However, their loyalty should
    not be confused with blind allegiance to authority. As the application judge
    noted, at para. 75, the loyalists shared with their counterparts to the south the
    ethos of dissent against authority  albeit democratic rather than
    revolutionary dissent. These loyalists brought with them the important idea
    of lawful opposition, that is, the concept that one can remain loyal to the
    Crown while still expressing dissent: Constance MacRae-Buchanan, "American
    Influence on Canadian Constitutionalism", in J. Ajzenstat, ed,
Canadian
    Constitutionalism: 1791-1991
(Canadian Study of Parliament Group: 1991), at
    pp. 153-54. They brought with them to Canada the idea that factions,
    partisanship and dissent help strengthen the nation and that allegiance to the
    Queen does not preclude opposing views: MacRae-Buchanan, at p. 154. Shortly
    thereafter, the
Constitutional Act, 1791
, 31 Geo. III, c. 31, divided
    Quebec into two provinces, Upper Canada and Lower Canada, which were separated
    by the present-day boundary between Ontario and Quebec. The
Constitutional
    Act
repealed portions of the
Quebec Act
dealing with the powers
    and composition of the council, and it made provision for an elected assembly.
    Other portions of the
Quebec Act
, such as that respecting the oath,
    were not repealed.

[39]

Conflict
    between the elected assembly on the one hand and the Governor and the appointed
    council on the other led to rebellion in Upper and Lower Canada in 1837. After
    it had been put down, Lord Durham recommended the institution of responsible
    government. He also recommended the union of the two Canadas. These
    recommendations were implemented by the
Union Act
, 1840, 3 & 4
    Vict., c. 35. The two provinces were known as the Province of Canada.

[40]

At
    that time, the Parliament of Westminster functioned as a Parliament for the
    United Kingdom and as an Imperial Parliament, that is, as the legislative body
    for the overseas territories of the British Empire. However, the colonies were
    given the power to pass their own laws pertaining to naturalization, subject to
    the usual confirmation by the Crown:
An Act for the Naturalization of
    Aliens
, 1847, 10 & 11 Vict., c. 83. Statutes pertaining to the
    Province of Canada, Nova Scotia and New Brunswick all contained an oath of
    allegiance as a requirement for naturalization:
Report of the Royal
    Commissioners for Inquiring into the Laws of Naturalization and Allegiance
(London: George Edward Eyre & William Spottiswoode for Her Majestys
    Stationary Office, 1869), at Appendix, pp. 10-12.

[41]

With
    Confederation the
Constitution Act, 1867
, was passed. The preamble to
    the
Constitution Act, 1867
, gave Canada: a Constitution similar Principle
    to that of the United Kingdom.

[42]

Some
    pertinent provisions of the structure of the government of Canada set out in
    the
Constitution Act, 1867
are:

9.
The
    Executive Government and Authority of and over Canada is hereby declared to
    continue and be vested in the Queen.

17.
There
    shall be One Parliament for Canada, consisting of the Queen, an Upper House
    styled the Senate, and the House of Commons.

[43]

Each
    member of the Senate or House of Commons of Canada is required by s. 128 of the
Constitution Act, 1867
to take the oath contained in Schedule 5 of
    that
Act
before taking his or her seat. The oath prescribed in Schedule
    5 of the
Constitution Act, 1867
, which is clearly constitutional, is
    remarkably similar to the oath of allegiance to which the appellants object. The
    wording of that oath is as follows:

I
A.B.
do swear, That I will be faithful and bear true
    Allegiance to Her Majesty Queen Victoria.

Note. The Name of the King or Queen of the United Kingdom of
    Great Britain and Ireland for the Time being is to be substituted from Time to
    Time, with proper Terms of Reference thereto.

[44]

The
    power to legislate respecting naturalization and aliens was granted to the
    federal parliament in s. 91(25). The Dominion of Canada continued to have the
    power to repeal or alter naturalization legislation:
Constitution Act, 1867
,
    s. 129. However, pursuant to the
Colonial Laws Validity Act
,
    1865, 28 & 29 Vict., c. 63, that legislation could not be inconsistent with
    the laws of Great Britain.

[45]

The
    restriction on repealing or amending pre-Confederation imperial statutes was
    removed by the
Statute of Westminster
, 1931, 22 Geo. V, c. 4. It
    enabled Canada to pass laws that were previously precluded by the
Colonial
    Laws Validity Act
. Thus, the
Statute of Westminster
was a
    significant development for Canadian sovereignty, in that it permitted Canada
    to pass laws that were inconsistent with certain British laws for the first
    time.

[46]

Canadians
    are no longer British citizens: see
Citizenship Act
, s. 32(2).

[47]

The
Constitution Act, 1982
completed the Canadianization of the Crown. As
    the Supreme Court has explained, the proclamation of the
Constitution Act,
    1982
removed the last vestige of British authority over the Canadian
    Constitution:
Reference re Secession of Quebec
, [1998] 2 S.C.R. 217,
    at para. 46.

[48]

The
    evolution of Canada from a British colony into an independent nation and
    democratic constitutional monarchy must inform the interpretation of the
    reference to the Queen in the citizenship oath. As Canada has evolved, the
    symbolic meaning of the Queen in the oath has evolved. The Federal Court of
    Appeal in
Roach
read the reference to the Queen as a reference not to
    the person but to the institution of state that she represents. MacGuigan J.A.,
    for the majority, indicated at p. 416 that the oath, properly understood,
    required a citizenship applicant to simply express agreement with the
    fundamental structure of our country as it is.

[49]

The
    application judge noted, at para. 60, that Her Majesty the Queen in Right of
    Canada (or Her Majesty the Queen in Right of Ontario or the other provinces),
    as a governing institution, has long been distinguished from Elizabeth R. and
    her predecessors as individual people.

[50]

I
    agree with the application judges comments. Viewing the oath to the Queen as
    an oath to an individual is disconnected from the reality of the Queens role
    in Canada today. During the heyday of the Empire, British constitutional theory
    saw the Crown as indivisible. At that time, there was no need to distinguish
    between the sovereigns role as an individual and as the head of the executive;
    nor was there any need in unitary Great Britain to differentiate between the
    roles that the Crown plays: see The Hon. Bora Laskin,
The British Tradition
    In Canadian Law
(London: Stevens & Sons, 1969), at pp. 117-119.

[51]

However,
    as Canada developed as an independent federalist state, the conception of the Queen
    (commonly referred to as the Crown)
[3]
evolved. Unlike the unitary role of the Crown at the height of the British
    Empire, its role in Canada is divided into three distinct roles. First, the
    Queen of Canada plays a legislative role in assenting to refusing assent to, or
    reserving bills of the provincial legislature or Parliament  a role that is
    performed through the Governor General and the Lieutenant Governors. Second, the
    Queen of Canada is the head of executive authority pursuant to sections 9 and
    12 of the
Constitution Act, 1867
. Third, the Queen of Canada is the
    personification of the State, i.e., with respect to Crown prerogatives and
    privileges: Laskin, at pp. 119-20. The law and learning of Crown privileges
    and immunities came to the colonies as received or imposed English law, and
    through section 129 of the British North America Act [which continues the laws
    in force in Canada, Nova Scotia or New Brunswick at the date of Union] they
    were absorbed in the Canadian federation. Laskin, at 120.  Thus, English
    constitutional law, which had gradually subjected nearly all royal prerogative
    power to parliamentary sovereignty, made its way into Canada.
[4]
Moreover, the Crown may for some purposes fall within provincial power under s.
    92 of the
Constitution Act, 1867
, and for other purposes fall within
    federal power under s. 91. For the purposes of Canadian federalism, the
    Crown therefore cannot be viewed as a single indivisible entity: Laskin, at p.
    119. The Crown is separate and divisible for each self-governing dominion or
    province or territory:
R. v. Secretary of State for Foreign and
    Commonwealth Affairs, ex parte Indian Association of Alberta
, [1982] Q.B.
    892, at 917 (Eng. C.A.), per Lord Denning.

[52]

As
    the application judge noted, the Queen of Canada fulfils these varying roles
    figuratively, not literally. The Hon. Bora Laskin explains, at pp. 118-19, that
    Her Majesty has no personal physical presence in Canada. [O]nly the legal
    connotation, the abstraction that Her Majesty or the Crown represents, need be
    considered for purposes of Canadian federalism. The fact that Interpretation
    Acts whether the federal Act or provincial Acts, give the term Her Majesty or
    the Crown a personal meaning, is [an] anachronism. The oath to the Queen of
    Canada is an oath to our form of government, as symbolized by the Queen as the
    apex of our Canadian parliamentary system of constitutional monarchy.

[53]

The
    nature of the oath and its purpose was described by Linden J.A., with whom the
    majority agreed on this point, as follows in
Roach
,

at pp.
    422-25:

Through an oath or affirmation, a person attests that he or she
    is bound in conscience to perform an act or to hold to an ideal faithfully and
    truly. An oath relies on the individuals inner sense of personal worth and
    what is right. [Citations omitted.]



As I stated in
Benner v. Canada (Secretary of State)
,
    [1994] 1 F.C. 250 (C.A.), at page 281:

Swearing an oath as a prerequisite to citizenship is a
    common practice followed in many countries. It is, in essence, a simple inquiry
    as to whether an individual is committed to the country and shares the basic
    principles or ideals upon which the country was founded.

[54]

Although
    the Queen is a person, in swearing allegiance to the Queen of Canada, the
    would-be citizen is swearing allegiance to a symbol of our form of government
    in Canada. This fact is reinforced by the oaths reference to the Queen of
    Canada, instead of the Queen. It is not an oath to a foreign sovereign. Similarly,
    in todays context, the reference in the oath to the Queen of Canadas heirs
    and successors is a reference to the continuity of our form of government
    extending into the future.

3.

The interpretation given to a statutory provision must produce harmony
    both within the statute itself and in legislation dealing with the same subject
    matter

[55]

The
    principle of harmonization in statutory interpretation presumes a harmony,
    coherence and consistency between statutes dealing with the same subject
    matter:
R. v. Ulybel Enterprises Ltd.
, 2001 SCC 56, [2001] 2 S.C.R.
    867, at para. 52;
R. v.

Bell Express Vu
, 2002 SCC 42, [2002]
    2 S.C.R. 559, at para. 27.

[56]

The
    oath to the Queen is expressly required by the Constitution for those wishing
    to take a seat in the Senate or as a member of Parliament:
Constitution Act
    1867
, s. 128 and sched. 5; Robert Marleau & Camille Montpetit (eds.),
House
    of Commons Procedure and Practice
, 2000 ed. (Montreal:
    Chenelière/McGraw-Hill, 2000), at p. 176.

[57]

The
Charter
cannot be used to attack the requirement that members of
    Parliament and of the Senate take an oath to the Queen because one part of the
    Constitution, the
Charter
, cannot be used to abrogate another part of
    the Constitution, such as the pre-existing
British North America Act
s,
    (1867 to 1975) now the
Constitution Acts
: see
Canada (House of
    Commons) v. Vaid
, 2005 SCC 30,

[2005] 1 S.C.R. 667, at para. 30.

[58]

Inasmuch
    as the oath for members of Parliament is specifically required by the
    Constitution, and the Constitution cannot itself be unconstitutional, the
    harmonization principle and the legal norms of rationality and coherence
    suggest that the oath to the Queen in the
Citizenship Act
cannot be a
    violation of rights under the
Charter
.

[59]

Insofar
    as members of Parliament are concerned, [w]hen a Member [of Parliament] swears
    or solemnly affirms allegiance to the Queen as Sovereign of Canada, he or she
    is also swearing or solemnly affirming allegiance to the institutions the Queen
    represents, including the concept of democracy: Marleau & Montpetit, at p.
    176.

[60]

Democracy
    is an unwritten constitutional principle. The unwritten constitutional
    principles inform and sustain our Constitution, the roles of our political
    institutions and the scope of rights and obligations in our country:
Secession Reference
, at paras. 47-54.
    Democracy is the very principle that permits citizens to advocate for change to
    our governing institutions, including the monarchy.

[61]

The
    harmonization principle supports the interpretation that the oath to the Queen
    of Canada in the
Citizenship Act
is the response to the implicit
    inquiry of whether the prospective citizen is willing to abide by this
    countrys form of government, a democratic constitutional monarchy, unless and
    until it is changed. The appellants argument ignores this principle of
    statutory construction.

4.

Conclusion regarding the interpretation of the oath

[62]

Applying
    a purposive and progressive approach to the wording of the oath, with regard to
    its history in Canada and the evolution of our country, leads to the conclusion
    that the oath is a symbolic commitment to be governed as a democratic constitutional
    monarchy unless and until democratically changed. Inasmuch as the oath to the
    Queen is a requirement in the Constitution for members of Parliament and is
    seen as an oath to our form of government, the harmonization principle supports
    the conclusion that the oath to the Queen in the
Citizenship Act
be
    given a consistent interpretation. This interpretation of the oath, as a
    symbolic commitment to our form of government and the unwritten constitutional
    principle of democracy, is supported by the legal norms of rationality and
    coherence.

V.

The
Charter
claims

[63]

The
    appellants claims that their rights under the
Charter
have been
    violated are based on their misconception of the meaning of the oath to the
    Queen as an individual. Earlier in these reasons, I held that the reference to
    the Queen in the oath was a reference to our form of government. The
    appellants incorrect understanding of the meaning of the oath to the Queen is
    not the basis by which to judge the constitutionality of their application. In
R.
    v. Khawaja
, 2012 SCC 69, [2012] 3 S.C.R. 555 McLachlin C.J. held, at para.
    82:

[A] patently incorrect understanding of a provision cannot
    ground a finding of unconstitutionality.

[64]

The
    words of McLachlin C.J. apply equally to this case. In deciding whether the
    appellants rights have been violated under the
Charter
I cannot
    therefore adopt their interpretation as to the meaning of the oath.

1.

Freedom of expression

[65]

The
    appellants argue that the oath violates their right to freedom of expression in
    two ways. First, they argue that it compels them to convey a message with which
    they disagree. Second, they state that it constrains their future expression by
    precluding them from working towards the abolition of the monarchy.

[66]

The
    application judge held that because the oath conveys meaning, it
prima
    facie
falls within the scope of the guarantee in s. 2(b). He noted that
    the s. 2(b) guarantee includes the right to refrain from expressing
    objective, uncontested facts. The application judge agreed with the appellants
    that the requirement to take the oath places a burden on them that is coercive.
    Accordingly, he held that the statutory requirement that the appellants recite
    an oath to the Queen in order to acquire citizenship was a
prima facie
violation of freedom of expression that was only permissible if shown to be a
    reasonable limit on the right to freedom of expression under s. 1 of the
Charter
.

[67]

As
    I have indicated, the Attorney General cross-appeals the application judges
    finding that the oath violates s. 2(b). The Attorney General argues that the
    oath does not truly associate the appellants with a message with which they
    disagree and that the appellants have ample opportunity to publicly disavow any
    association with the message that they attribute to the oath. The Attorney
    General further argues that the oath does not deprive the appellants of a
    meaningful opportunity to express themselves; therefore, despite the finding
    that the oath is forced expression, it does not violate s. 2(b).

[68]

With
    respect, I disagree with the application judges conclusion that the
    appellants freedom of expression has been violated. For the reasons that
    follow, I would hold that the requirement to recite an oath to the Queen of
    Canada in order to become a Canadian citizen does not violate the appellants
    right to freedom of expression and would allow the Attorney Generals
    cross-appeal on this issue.

a.

The method for analyzing the appellants rights under s. 2(b)

[69]

The
    approach to analyzing claims under s. 2(b) was set out by the Supreme Court in
Irwin
    Toy Ltd. v. Quebec (Attorney General)
,
supra.
Irwin Toy
requires
    the court to answer three questions when dealing with an allegation that a
    persons freedom of expression has been violated. The first question is whether
    the activity in which the plaintiff is being forced to engage is expression.
    The second question is whether the purpose of the law is aimed at controlling
    expression. If it is, a finding of a violation of s. 2(b) is automatic. If the
    purpose of the law is not to control expression, then in order to establish an
    infringement of a persons
Charter
right, the claimant must show that
    the law has an adverse effect on expression. In addition , the claimant must
    demonstrate that the meaning he or she wishes to convey relates to the purposes
    underlying the guarantee of free expression, such that the law warrants
    constitutional disapprobation.

[70]

Applying
    these principles to cases involving allegations of compelled speech, such as
    this one, [i]f the governments purpose was to put a particular message into
    the mouth of the plaintiff  the action giving effect to that purpose will run
    afoul of s. 2(b). If, on the other hand, the governments purpose was otherwise
    but the effect of its action was to infringe the plaintiffs right of free
    expression, then the plaintiff must take the further step and demonstrate that
    such effect warrants constitutional disapprobation:
Lavigne v. Ontario
    Public Service Employees Union
,

[1991] 2 S.C.R. 211, at p. 267.


i.

The oath is expression but its purpose is not to control expression


[71]

There
    is no issue that the oath is expressive activity and that, prior to becoming a
    Canadian citizen, the
Act
obliges the appellants to take the oath. The
    next question to be addressed is whether the purpose of the oath is to control
    freedom of expression.

[72]

The
    application judge held, at para. 85, that the purpose of the oath is the
    strictly secular one of articulating a commitment to the identity and values of
    the country. He went on to note, at para. 104, that:

[T]he plurality judgment by Bastarache J. [in
Lavoie v.
    Canada,
2002 SCC 23, [2002] 1 S.C.R. 769] emphasized, at para. 57, that citizenship
    serves important political, emotional and motivational purposes  it fosters a
    sense of unity and shared civic purpose amongst a diverse population. In much
    the same way, the oath of citizenship is an articulation of the value-laden
    glue of which those bonds are composed.

[73]

The
    purpose of the oath is to inquire into prospective citizens willingness to
    accept the rights and responsibilities of citizenship. In exchange for the
    privileges of Canadian citizenship, the would-be citizen solemnly promises to
    be loyal to the values represented by Canadas form of government and to accept
    the responsibilities of citizenship.

[74]

The
    substance of the oath and the history of its evolution also support the
    conclusion that the oath does not have a purpose that violates the
Charter
.
    The substance of the oath reflects the Queens constitutional status, and the
    circumstances giving rise to the oath flow from this countrys foundational
    documents. More importantly, the oath promotes the unwritten constitutional
    principles of the rule of law and democracy, as well as the values for which
    this country stands. Protecting freedom of expression is one of the features of
    modern democracy:
Retail, Wholesale and Department Store Union, Local 580 v.
    Dolphin Delivery Ltd
., [1986] 2 S.C.R. 573, at p. 583
.
Rather than
    undermining freedom of expression, the oath amounts to an affirmation of the
    societal values and constitutional architecture of this country, which promote
    and protect expression. All of these factors unequivocally point to a purpose
    which, far from violating the
Charter
, flows from it:
Reference
    re Same-Sex Marriage
, 2004 SCC 79, [2004] 2 S.C.R. 698, at para. 43.


ii.

Is the effect of the oath to control expression, and if so, is that
    effect worthy of constitutional disapprobation?


[75]

The
    oath has an incidental effect on expression in that it compels prospective
    citizens to say the words of the oath in order to attain the status of Canadian
    citizen. However, this effect is not worthy of constitutional disapprobation. I
    say this for five reasons.

[76]

First,
    the appellants have the opportunity to publicly disavow what they consider to
    be the message conveyed by the oath. The opportunity to publicly disavow a
    message is relevant to the determination of whether there is a s. 2(b)
    violation. In
Lavigne
, at p. 279, Wilson J. (with whom LHeureux-Dubé
    and Cory JJ. agreed) stated that this Court has already accepted that public
    identification and opportunity to disavow are relevant to the determination of
    whether s. 2(b) has been violated. The Supreme Court came to a similar
    conclusion in
Slaight Communications Inc. v. Davidson
,

[1989] 1 S.C.R. 1038. These factors are
    important because, as Wilson J. noted in
Lavigne
, at pp. 279-80:

If a law does not really deprive one of the ability to speak
    ones mind or does not effectively associate one with a message with which one
    disagrees, it is difficult to see how ones right to pursue truth, participate
    in the community, or fulfil oneself is denied.

[77]

The
    appellants submit that the reasons of Wilson J. do not represent the majority
    opinion of the court.
[5]
I note, however, that in
Khawaja,
McLachlin C.J. implicitly accepted
    the relevance of considering whether the legislation in issue has the effect of
    chilling or impairing freedom of expression in determining whether there had
    been a violation of s. 2(b). The opportunity to disavow the message is relevant
    to the determination of whether a chilling effect will occur.

[78]

In
    this case, the application judge found, at paras. 73 and 79, that the
    appellants were not prohibited from expressing their own opinions:

[T]he notion that the citizenship oath represents a restriction
    on dissenting expression, including any expression of dissent against the Crown
    itself, is a misapprehension of Canadian constitutionalism and Canadian
    history. Differences of opinion freely expressed are the hallmarks of the
    Canadian political identity, and have been so since the countrys origins.



[N]ot only is advocating abolition of the monarchy explicitly
    permitted,
Committee for the Commonwealth of Canada, supra,
but the
    prospect of separation from the United Kingdom and secession of a province both
    form the subject of legitimate legal discourse.
Reference re Resolution to
    Amend the Constitution (Patriation Reference),
[1981] 1 S.C.R. 753;
Reference re Secession of Québec,
[1988] 2 S.C.R. 217. Moreover, a
    political party dedicated to constitutional fracture can form Her Majestys
    Loyal Opposition in Canadas Parliament. David E. Smith,
Across the Aisle:
    Opposition in Canadian Politics
(Toronto: University of Toronto Press,
    2013) at 85-86.

[79]

The
    appellants, as respondents to the cross-appeal, concede that they have the
    opportunity to disavow what they characterize as the objectionable elements of the
    oath. They note that Mr. Charles, a former plaintiff in this proceeding who had
    taken the oath of the citizenship, has publicly recanted the oath to the Queen
    while, at the same time, confirming the remainder of the oath. Mr. Charles was
    informed by the Minister of Citizenship and Immigration that his recantation
    had no effect on his citizenship status. However, the appellants state that:

It is true  that citizenship applicants are legally free to
    disavow the oath. However, the Appellants have affirmed that they would feel
    morally bound not to do so. In addition, to acquire citizenship they must be
    seen to be taking the oath to the Queen in a public ceremony. Thus disavowal
    would be a public display of hypocrisy.

[80]

The
    appellants subjective belief that, in taking the oath, it would be
    hypocritical for them to work within the bounds of democracy to change our form
    of government cannot be used to trump the objective fact that they are entirely
    free to express their opinions. It is not enough for the appellants to say that
    their right to freedom of expression has been infringed and that they feel
    subjectively inhibited from expressing their opinions.

[81]

Second,
    as I have indicated, the appellants beliefs reflect a fundamental
    misapprehension of what the Queen of Canada symbolizes and, as McLachlin C.J.
    stated in
Khawaja,
at para. 82, cannot ground a finding of
    unconstitutionality. I would add that none of the cases cited by the
    appellants in support of their position that freedom of speech is violated
    under s. 2(b) deal with the effect of a claimants misunderstanding or
    misinterpretation of a provision on the assertion of the right.

[82]

Third,
    if the reference to the Queen in the oath were eliminated, or made optional for
    the appellants, such a remedy would only be a superficial cure for the
    appellants complaint. Because the Queen remains the head of our government,
    any oath that commits the would-be citizen to the principles of Canadas
    government is implicitly an oath to the Queen. The reference in the oath to the
    laws of this country necessarily includes the very foundation for the enactment
    of those laws  the
Constitution Act
s  and would be an indirect reference
    to the Queen. Thus, the appellants real complaint would not be addressed.

[83]

Fourth,
    it cannot be denied that the Queen is part of Canadas cultural heritage. One
    of the responsibilities of citizenship is protection of Canadas cultural
    heritage: see
Citizenship Regulations
, SOR/93-246, ss. 15(2)(b)-(c);
    and s. 5(1)(e) of the Act. The appellants have not challenged these regulations
    nor any part thereof.

[84]

Finally,
    the appellants argument also gives no weight to Parliaments constitutional
    responsibility to make decisions on citizenship for the broader national
    interest and the promotion of that national interest by an oath to the Queen of
    Canada.

b.

Conclusion on s. 2(b)


[85]

The
    oath is expressive activity that falls within the ambit of s. 2(b). I conclude
    that the purpose of the oath is not to compel expression; rather, its purpose
    is to inquire into the would-be citizens commitment to our form of government.

[86]

Accepting
    that there is an effect on the appellants freedom of expression, it does not
    warrant constitutional disapprobation of the oath for the following five
    reasons: 1) the appellants have the ability to freely express their
    dissenting views as to the desirability of a republican government; 2) the
    effect on their freedom of expression flows from their misunderstanding of the
    nature of the oath to the Queen of Canada and a patently incorrect
    interpretation cannot ground a finding of unconstitutionality; 3) the remedy
    sought by the appellants only addresses their concern at a superficial level
    and does not resolve their real concern; 4) the appellants argument would ignore
    the role of the Queen as part of Canadas cultural heritage and 5) purposively
    interpreted, the reference to the Queen of Canada is a symbolic reference to
    our form of government, a democratic constitutional monarchy, which promotes
Charter
values. The fact that the broader public interest is furthered by the oath
    strengthens my conclusion that there is no s. 2(b) violation.

[87]

Accordingly,
    for the reasons I have given, I would allow the cross-appeal and hold that the
    appellants right to freedom of expression under s. 2(b) is not infringed.
    Having regard to this conclusion, I need not, strictly speaking, address the
    question of justification under s. 1. However, in the event that I am wrong in
    my conclusion and the appellants freedom of expression has been violated under
    s. 2(b), I would hold, as did the application judge, that the violation is
    justified under s. 1 of the
Charter
, for the reasons below.

2.

Limitation on the appellants freedom of expression is justified under
    s. 1 of the
Charter

[88]

Alternatively,
    if the oath does violate s. 2(b), any such violation is justified. In assessing
    whether the oath is a reasonable limit under s. 1 of the
Charter
, the
    onus shifts to the Attorney General to establish that the oath serves a
    sufficiently important objective, that the measure used to achieve the
    objective is rationally connected to the objective, and that the means used
    impairs the appellants rights as little as possible. Finally, there must be
    proportionality between the effects of the required oath and its objective:
R.
    v. Oakes
, [1986] 1 S.C.R. 103.

[89]

The
    appellants submit that the application judge erred in not examining whether
    there was some pressing and substantial objective achieved specifically by the
    impugned portion of the citizenship oath respecting the Queen, as opposed to
    the rest of the citizenship oath.

[90]

The
    Supreme Court has recognized that a measure of leeway must be accorded to
    governments:
Alberta v.

Hutterian Brethren of Wilson Colony
,
    2009 SCC 37, [2009] 2 S.C.R. 567, at para. 35. The limit on a right need not be
    perfectly calibrated when judged in hindsight; it need only be reasonable and
    demonstrably justified:
Hutterian Brethren
, at para. 37; see also
Irwin
    Toy
, at pp. 998-99.

[91]

Insofar
    as the requirement of a pressing and substantial objective is concerned, the
    application judge noted that the appellants took no real issue with the
    legislative objective of expressing commitment to the country or the characterization
    of this objective as pressing and substantial. Rather, they disagreed with the
    oath to the Queen as a viable measure of accomplishing that objective.

[92]

I
    do not accept the appellants submission that the part of the oath referencing
    the Queen does not serve a pressing and substantial objective. As discussed
    earlier in these reasons, the Queen is the symbolic apex of our constitutional
    structure. Requiring would-be citizens to express a commitment to the
    quintessential symbol of our political system and history serves a pressing and
    substantial objective.

[93]

With
    respect to the rational connection prong of the analysis, the appellants submit
    that widespread opposition to the monarchy suggests it is irrational to choose
    the monarch as the referenced defining element, to which prospective citizens
    must affirm their allegiance. They argue that the Queen represents different
    things to different people and that no court can determine that meaning. They
    renew their submission that the oath to the Queen should be given its plain
    meaning and is an oath to Queen Elizabeth II as an individual. In support of
    their submission for a plain-meaning interpretation, they rely on the evidence
    of the Manager of Citizenship Legislation and Program Policy at the Department
    of Citizenship and Immigration, which appears to accord with their views.

[94]

I
    have already rejected the appellants plain-meaning approach to interpretation.
    To the extent that the Manager appeared to agree with it, it is indicative that
    the government needs to better equip those involved in citizenship policy to
    understand and convey the meaning and significance of the phrase, the Queen of
    Canada, Her Heirs and Successors. While the appellants point to polling data
    suggesting that many Canadians do not support the monarchy, the meaning of the
    oath is not dependent on the latest poll. The determination of whether any
    infringement of the appellants s. 2(b) rights can be justified necessarily
    depends on the meaning conveyed by the oath. As I have already set out at
    length, the meaning of the oath to the Queen is not the one put forward by the appellants.
    The s. 1 analysis must be conducted in this context.

[95]

Having
    regard to the Queens position in Canada, as discussed earlier in these
    reasons, and having regard to Canadian history, it is hardly irrational to
    choose the Queen as a reference point for the oath. In any event, the other
    aspects of the oath  the promise to observe the laws of Canada and fulfil the
    duties of citizenship  indirectly reference the Queen. The application judge
    did not err in holding that the oath to the Queen is rationally connected to
    that objective.

[96]

The
    appellants argue that the application judge failed to properly consider whether
    the means chosen to achieve the government objective  the oath to the Queen 
    impairs their s. 2(b) rights as little as possible. They submit that the same
    objective could be obtained by means that would not impair their rights at all,
    for example, by making the impugned portion of the oath voluntary or by replacing
    it with a commitment to equality.

[97]

Contrary
    to the appellants submission, the application judge properly considered the
    minimal impairment portion of the test. He gave lengthy reasons on minimal
    impairment, and concluded, at para. 68, that when the reference to the Queen in
    the oath was properly understood, any impairment of the Applicants freedom of
    expression is minimal. The application judge correctly noted that the oath to
    the Queen has little effect on the appellants rights because, properly
    understood, the reference to the Queen in the oath is a commitment to
    democratic values, one of which is equality.

[98]

The
    Supreme Court has repeatedly held that the impugned measures need not be the
    least impairing means available, so long as they fall within a range of
    reasonable alternatives:
RJR-MacDonald Inc. v. Canada (Attorney General)
,
    [1995] 3 S.C.R. 199, at para. 160;
Harper v. Canada (Attorney General)
,
    2004 SCC 33, [2004] 1 S.C.R. 827, at para. 110. The fact that the government
    could have chosen to reference a different symbol in the oath  one to which
    the appellants do not object  does not mean that the existing oath fails the
    minimal impairment prong of the s. 1 analysis. I agree with the application
    judges conclusion that, properly understood, the oath to the Queen is
    minimally impairing.

[99]

Finally,
    the appellants submit that in balancing the proportionality of the oaths
    objective with its effects, the government failed to provide evidentiary
    support for the salutary effects of its actions. They therefore argue that the
    proportionality requirement under s. 1 has not been met.

[100]

The respondent
    answers this submission by pointing out that Supreme Court jurisprudence has
    confirmed that experience and common sense or reason and logic may bridge the
    empirical gap: see
Thomson Newspapers Co. v. Canada
,

[1998] 1
    S.C.R. 877, at para. 88. I agree.

[101]

The application
    judge considered the history of the oath, the evolution of the Queens role in
    Canada, and the nature of citizenship, and applied common sense to these facts.
    He was right to consider whether the appellants position as to the deleterious
    effects of the state action had a modicum of credibility or at least made
    logical sense:
Dagenais v. Canadian Broadcasting Corporation
,

[1994]
    3 S.C.R. 835, at p. 884. While accepting that the appellants beliefs were
    sincere, the application judge held that they reflected a misapprehension and,
    in the balancing exercise, it was difficult to attribute to them great
    objective weight. In contrast, the salutary effect of the oath to the Queen,
    symbolizing the rule of law, equality, and freedom to dissent, was
    substantial.

[102]

I agree with the
    application judges comments on proportionality. Accordingly, I would hold that
    the application judge properly conducted the s. 1 analysis, and would dismiss
    the appellants appeal on this point.

3.

Freedom of religion and freedom of conscience

[103]

The appellants
    complain that their right to freedom of religion is violated by the requirement
    that they swear an oath of allegiance to the Queen of Canada. They further
    argue that the requirement that the Queen be Anglican makes the oath supportive
    of one religion to the exclusion of all others.

[104]

The requirement
    of an oath to the Queen as a condition for those wishing to become citizens is
    a well-established tradition of this country. It dates back to the historical
    compromise of the
Quebec Act
,
supra
, in which the British Crown introduced a secular oath to the Queen
    to secure the loyalty of the French Canadians by recognizing their freedom to
    practise their religion. The intent behind the introduction of a secular oath
    was to create a religious-neutral way of permitting individuals to become
    citizens. In so doing, the new oath permitted French Canadians to vote and
    participate in public life in a way that was previously precluded because of
    the religious nature of the oath that had existed until that time. Since the
    time of the
Quebec Act
,

the oath has not had the purpose of
    compelling individuals to conform to religious beliefs with which they
    disagree.

[105]

The appellants
    submission, or a variation thereof, has been raised twice before. It was first
    raised before the Federal Court of Appeal in
Roach
. That court
    unanimously struck the claim, with Linden J.A. holding, at p. 428 of his
    reasons:

Parliaments purpose in framing the oath or affirmation was to
    require a statement of loyalty to Canadas head of state and its institutions,
    not to interfere with religious freedom. There is no mention in our
    Constitution nor in this oath of the Queen in her capacity as Head of the
    Church of England. The oath requires no statement of allegiance to Anglicanism
    nor to the Queen in relation to her role in the Church of England. Indeed, the
    Anglican Church of Canada is governed, not by the Queen, but by an independent
    Synod established in Canada. Therefore, the purpose of the oath or affirmation
    is not to interfere with the guarantee of freedom of religion, because its
    purpose was not in any way to insist upon loyalty to the Anglican Church.


[106]

A related argument
    was raised in
ODonohue v. The Queen
, [2003] O.T.C. 623 (S.C.), affd [2005]
    O.J. No. 965 (C.A.). In
ODonohue
, the prohibition on Catholic
    monarchs found in the
Act of Settlement, 1701
, 12 & 13 Will. III,
    c. 2, was challenged under s. 15 of the
Charter
. Rouleau J. (as he
    then was) decided that the
Charter of Rights
did not apply.

[107]

The argument
    raised in
ODonohue
was not raised before this court. Before us, the
    appellants do not challenge the constitutionality of the requirement that the Queen
    be Anglican, found in the
Act of Settlement, 1701
. They simply argue
    that this requirement causes the oath in the
Citizenship Act
to
    violate ss. 2(a) and 15 of the
Charter
. I would note that a
Charter
challenge to the religious requirements for the office of the Queen is
    scheduled to be argued before this court in August 2014. However, as this issue
    was not addressed in the case before us, I will limit my s. 2(a) (and s. 15)
    analysis on this aspect of the appellants argument to examining whether the
    religious requirement for the office of the Queen renders the reference to the
    Queen in the oath unconstitutional.

[108]

When this argument
    was made to the application judge, he rejected it, holding, at para. 85, that
    the purpose of the oath in Canada is the strictly secular one of articulating
    a commitment to the identity and values of the country. He concluded that the
    religious requirement for the office of the Queen did not render the oaths
    reference to the Queen a violation of s. 2(a). As I have interpreted the oath, there
    is no element of religion in it and it is not an oath to an individual but to
    our form of government.

[109]

The application
    judge also addressed the appellants claim that the effect of the oath was to
    force them to choose between citizenship and making a vow that was contrary to
    their faith. The application judge held that there was no
prima facie
violation
    of the appellants freedom of religion, for several reasons.

[110]

First, he held that
    the oath is a universal requirement that applies to everyone, without regard or
    reference to religion. He noted that although the appellants claims are based
    on their particular beliefs, in some cases, the assertion of a right based on a
    difference must yield to a more pressing public interest. As Abella J. observed
    in
Bruker v. Marcovitz
, 2007 SCC 54,

[2007] 3 S.C.R. 607, at
    para. 2, not all differences are compatible with Canadas fundamental values
    and, accordingly, not all barriers to their full expression are arbitrary.

[111]

Second, the
    application judge applied the Supreme Court of Canadas holding in
Reference
    re Same-Sex Marriage
, at para. 46, that the promotion of
Charter
rights
    and values enriches our society as a whole and the furtherance of those rights
    cannot undermine the very principles the
Charter
was meant to foster.
    He held, at para. 91, that [l]ikewise, an oath of citizenship that references
    a symbol of national values [the Queen] enriches society as a whole, and does
    not undermine the rights and freedoms that the society and its head of state
    foster and represent.

[112]

Third, he held
    that the appellants desired remedy, accommodation of their subjective
    religious beliefs by making the oath optional, would itself undermine the
    values enshrined in s. 2(a) of the
Charter
because it would de-secularize
    the oath and discriminate in favour of one religion.

[113]

Finally, he held
    that freedom of religion has both a subjective and an objective component, both
    of which must be shown to be infringed before s. 1 is addressed. He concluded
    that the objective component of the test had not been satisfied. In other
    words, the application judge found that the appellants had failed to establish
    a non-trivial and non-insubstantial interference with their sincerely-held
    religious beliefs, as required by Supreme Court jurisprudence:
Hutterian
    Brethren
, at para. 32
.


[114]

The appellants
    submit that the application judge erred in holding that accommodation of their
    religious beliefs would amount to discrimination against others and argue that
    recognizing their rights does not imply support for their religion. In
    particular, they take issue with the application judges statement that the
    appellants claims under s. 2(a) cannot be a platform from which to strike
    down the rights of others. They argue that the application judge gave no
    indication of what rights of others would be infringed by making the impugned
    portion of the oath optional. The appellants claim that making the oath to the
    Queen optional would not infringe any other rights because there is no religion
    that requires its adherents to take an oath to the Queen.

[115]

I do not read
    the application judges reasons as the appellants do. Contrary to the
    appellants assertion, he was not suggesting that there is any religion that
    requires an oath to the Queen. My understanding is that the application judges
    comments were directed to the remedy requested by the appellants, an
    accommodation of their subjective religious beliefs by making part of the oath
    optional. The application judge was saying that the religious-neutral aspect of
    Canadian citizenship would be undermined if a religion-based accommodation were
    granted.

[116]

I agree that the
    remedy of a constitutional exemption would undermine the societal value or
    common good derived from a universal religious-neutral declaration. Since the
    effect of granting a judicial exemption would be to undermine the societal
    value of a universal oath, such a remedy would be inconsistent with the intent
    of Parliament and would be an unacceptable intrusion into the legislative sphere.
    It would fundamentally change the nature of the legislation and would not be an
    appropriate remedy: see Robert J. Sharpe and Kent Roach,
The Charter of
    Rights and Freedoms
(5th ed.), (Toronto: Irwin Law, 2005), at pp. 425-426.
    For the same reason, it would be inappropriate to read in wording that would
    make the impugned portion of the oath optional.

[117]

Having regard to
    the jurisprudence holding that s. 2(a) provides separate protection for
    conscientious beliefs, the appellants note that the application judge did not
    separately address whether their right to freedom of conscience was infringed.
    They allege that he erred in failing to address this argument. Mr. McAteer
    and Mr. Bar-Natan believe that all people are born equal, and they have not
    taken the oath because they believe the Queen symbolizes the inequality to
    which they are fundamentally opposed. The appellants assert that their beliefs
    are protected by freedom of conscience as being deeply-held moral and ethical
    beliefs fundamental to their identities.

[118]

Much of the
    application judges analysis respecting freedom of religion applies equally to
    the appellants argument respecting freedom of conscience. As a result, the
    application judge did not need to address freedom of conscience separately in
    his reasons. The application judges reasons demonstrate that he understood the
    issues respecting s. 2(a). The path of his reasoning is clear and permits appellate
    review.

[119]

Purposively interpreted,
    the oath exemplifies the very principle s. 2(a) of the
Charter
was
    intended to foster. This conclusion is equally applicable to both the
    appellants freedom of religion claims and their freedom of conscience claims.

[120]

The oath to the
    Queen of Canada does not violate the appellants right to freedom of religion
    and freedom of conscience because it is secular; it is not an oath to the Queen
    as an individual but to our form of government of which the Queen is a symbol.

4.

Equality rights


[121]

Before the
    application judge, two of the appellants suggested that the oath amounted to
    discrimination on the basis of political belief. One of the appellants argued
    that the oath discriminated against her based on religious grounds. The application
    judge held that there was no objective evidence in the form of statistics or
    demographic data establishing that the oath to the Queen has a disparate impact
    on religious or racial minorities. He similarly held that there was no
    objective evidence to substantiate the claims of political belief
    discrimination. Given the absence of objective evidence of discriminatory
    purpose or impact, he concluded that the
Charter
challenge under s.
    15(1) could not succeed.

[122]

The application
    judge then dealt with the appellants argument that they were discriminated
    against on the grounds of their non-citizenship status. He held that while it
    was impermissible for the government to distinguish between citizens and
    non-citizens in contexts unrelated to citizenship, the very concept of
    citizenship  membership in a state  signified the existence of non-members.
    He relied on the decision of Linden J.A. in
Lavoie v. Canada,
[2000] 1
    F.C. 3 (C.A.), at para. 11, affd 2002 SCC 23, [2002] 1 S.C.R. 769, and held,
    at para. 103 of his reasons, that if an immigrant and a citizen were required
    to be treated equally within the meaning of s. 15(1) of the
Charter,
the
    concept of citizenship would disappear. Arbour J. made a similar comment in
    her separate concurrence when
Lavoie
was before the Supreme Court,

at para. 110. The application judge concluded that Parliament could
    determine the admission criteria for citizenship, such as an oath, without
    being subject to an equality rights analysis on the grounds of the challengers
    citizenship itself. As with the freedom of religion claim, he held that the
    appellants could not use s. 15(1) as a means of undermining the equality rights
    and unity of others:
Reference re Same-Sex Marriage
, at para. 46
.


[123]

Before this
    court, the appellants submit that the oath to the Queen discriminates on three
    different grounds: national origin, religion and the analogous ground of
    citizenship. They submit that most of their argument relating to s. 15 was not
    dealt with and, in particular, complain that the judgment does not refer to the
    claim based on national origin.

[124]

Even though the
    application judge did not specifically mention the appellants claim based on
    national origin, his reasons effectively disposed of that claim and are
    sufficient to permit appellate review.

[125]

With respect to
    the application judges holding that the appellants failed to meet the
    objective component of the s. 15 analysis, the appellants acknowledge the lack
    of objective evidence in support of their submission. They rely on the direct
    and unchallenged evidence of Ms. Topey and the evidence of Howard Gomberg that
    taking an oath to any human being is contrary to his concept of Judaism, as
    support for their submission.

[126]

I agree that proof
    of adverse effect on a
Charter
right need not always be based on
    statistical, demographic, or similar evidence. In some situations, the
    evidentiary basis required to establish an adverse effect can be inferred from
    known facts and experience:
Khawaja
, at paras. 78-81.

[127]

In this case,
    however, the appellants claim of adverse effect is based on their
    misconception of the meaning of the oath to the Queen as an individual. Earlier
    in these reasons, I quoted the words of Laskin, at pp. 119-120, that viewing
    Her Majesty the Queen as an individual was an anachronism and held that the
    reference to the Queen in the oath was a reference to our form of government. As
    was held in
Khawaja
,

at para. 82, the appellants incorrect
    understanding of the meaning of the oath cannot be used to ground a finding of unconstitutionality.

[128]

Finally, the
    appellants also argue that the requirement that the Queen be Anglican constitutes
    discrimination on the basis of religion. The comments made in disposing of this
    argument under s. 2(a) also apply in relation to the argument made under s. 15.

[129]

I agree with the
    application judges conclusion that the appellants rights under s. 15 have not
    been violated. I would dismiss the appellants appeal with respect to s. 15.

VI.

Conclusion
    & Disposition

[130]

For the reasons
    given, I would hold that the appellants rights under ss. 2(b), 2(a) and
    15(1) have not been violated. I would dismiss the appellants appeal and allow
    the Attorney Generals cross-appeal.

[131]

In the event
    that I am incorrect with respect to my conclusion on s. 2(b), I would hold that
    any infringement is justified under s. 1.

[132]

Any other issues
    raised but not dealt with in these reasons were not pursued on appeal.

[133]

As in the court
    below, no costs are sought or ordered.

Released: August 13, 2014

(KMW)                                                                            
    K.M. Weiler J.A.

I
    agree P. Lauwers J.A.

I agree G. Pardu J.A.





[1]
In this appeal I will refer simply to both options as the oath.



[2]
Mr. Roach also argued that the oath requiring a pledge of allegiance to the
    Queen violated his rights under ss. 2(c) (freedom of peaceful assembly) and
    2(d) (freedom of association). Additionally, he claimed that it was cruel and
    unusual punishment under s. 12 and that it violated the spirit of s. 27 of the
Charter
. These claims are not pursued in
    the application before us.



[3]
In this judgment the Crown and the sovereign are used as synonyms, although, in
    David E. Smith,
The Invisible Crown: The First Principle of Canadian
    Government
, (Toronto: University of Toronto Press, 1995, 2013), the author
    argues there is a growing separation between the Crown and the monarchy.



[4]
The transfer of the prerogative powers of the sovereign to Parliament is
    described by W. S. Holdsworth in,
A History of English Law
(London:
    Methuen & Co. Ltd., 1909), at pp, 350-51; and by A.V. Dicey in
Introduction
    to the Study of the Law of the Constitution
(7
th
ed.) (London:
    MacMillan & Co. Ltd, 1908), at pp. 8-10. P.W. Hoggs
Constitutional Law
    of Canada
(loose-leaf consulted on July 18, 2014), (Scarborough: Carswell,
    2007), at pp. 1-18-1-22,contains a discussion of the prerogative powers and
    their current status in Canada. After listing the residual prerogative powers
    not displaced by statute, Prof. Hogg concludes at p. 1-21 that most
    governmental power in Canada is exercised by way of statute. Further, any
    existing prerogative powers are subject to review by the courts as they must be
    exercised in conformity with the
Charter of Rights
and other
    constitutional norms, as well as administrative law norms such as the duty of
    fairness.



[5]
The majority held that the activity at issue  the payment of union dues  was
    not an attempt to convey meaning and therefore did not constitute expression at
    all.


